     Case 1:19-cr-00257-NONE-SKO Document 109 Filed 03/23/21 Page 1 of 3


 1    CAROL ANN MOSES #164193
      Attorney at Law
 2    7636 N. Ingram Ave., #104
      Fresno, California 93711
 3    Telephone: (559) 449-9069
      Facsimile: (559) 513-8530
 4    carol@yosemitelawyer.com

 5    Attorney for Defendant,
      PAUL S. KUBE
 6
                                     UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9

10    UNITED STATES OF AMERICA,           )                 CASE NO. 1:19-cr-00257-NONE-SKO
                                          )
11                      Plaintiff,        )                 STIPULATION TO CONTINUE STATUS
                                          )                 CONFERENCE TO JUNE 30, 2021;
12                                        )                 ORDER THEREON
      vs.                                 )
13                                        )
                                          )                 Date: June 30, 2021 (Proposed)
14    PAUL S. KUBE,                       )                 Time: 1:00 PM
                                          )                 Judge: Hon. Sheila K. Oberto
15                                        )
                        Defendant.        )
16    ____________________________________)
17

18            IT IS HEREBY STIPULATED by and between the Defendant, PAUL S. KUBE, his

19    attorney of record, CAROL ANN MOSES, Assistant United States Attorney, JEFFRREY A.

20    SPIVAK, and Assistant United States Attorney, JUSTIN GILIO, that the Status Conference in the
21    above-captioned matter currently scheduled for April 7, 2021 at 1:00 PM be continued to June 30,

22    2021 at 1:00 PM.

23            Assistant United States Attorney Justin Gilio and Assistant United States Attorney Jeffrey

24    A. Spivak join this request.

25            Based on an incident that occurred in Yosemite National Park on September 5, 2019, a

26    Criminal Complaint was filed on September 6, 2019 alleging that Mr. Kube committed the
27    following acts: one count of 18 U.S.C. 2261(a)(1) – Domestic violence in the Special Territorial

28    and Maritime Jurisdiction of the United States with the intent to kill, injure, harass, or intimidate


      STIPULATION TO CONTINUE STATUS
      CONFERENCE; [PROPOSED] ORDER THEREON                                                                    1
     Case 1:19-cr-00257-NONE-SKO Document 109 Filed 03/23/21 Page 2 of 3


 1    spouse, intimate partner, or dating partner, and who, in the course of or as a result of such

 2    presence, commits of attempts to commit a crime of violence against that spouse, intimate

 3    partner, or dating partner; one count of 36 C.F.R. 2.35(c) – Presence in a park area when under

 4    the influence to a degree that may endanger oneself or another person; and one count of 36 C.F.R.

 5    2.34(a)(3) – Disorderly conduct: makes noise that is unreasonable.

 6            Mr. Kube’s Pretrial Release Conditions have been modified to reflect fewer restrictions.

 7    Mr. Kube remains fully compliant of all conditions of release. The parties are engaged in active

 8    settlement negotiations and request additional time to prepare and further discuss settlement

 9    agreement.

10    ///

11    ///

12    ///

13    ///

14    ///

15    ///

16    ///

17    ///

18    ///

19    ///

20    ///
21    ///

22    ///

23    ///

24    ///

25    ///

26    ///
27    ///

28    ///


      STIPULATION TO CONTINUE STATUS
      CONFERENCE; [PROPOSED] ORDER THEREON                                                               2
     Case 1:19-cr-00257-NONE-SKO Document 109 Filed 03/23/21 Page 3 of 3


 1             Mr. Kube respectfully requests a continuance of his Status Conference in Case No. 1:19-

 2    cr-00257-NONE-SKO from April 7, 2021 at 1:00 PM to June 30, 2021 at 1:00 PM.

 3

 4

 5    Dated: March 23, 2021                                /s/ Carol Ann Moses
                                                           CAROL ANN MOSES
 6                                                         Attorney for Defendant,
                                                           PAUL S. KUBE
 7

 8
      Dated: March 23, 2021                                /s/ Justin Gilio
 9                                                         JUSTIN GILIO
                                                           Assistant United States Attorney
10

11
      Dated: March 23, 2021                                /s/ Jeffrey A. Spivak         k
12                                                         JEFFREY A. SPIVAK
                                                           Assistant United States Attorney
13

14

15                                                 ORDER
16             GOOD CAUSE APPEARING, the above request to continue the Status Conference in
17    Case No. 1:19-cr-00257-NONE-SKO from April 7, 2021 at 1:00 PM to June 30, 2021 at 1:00 PM
18    is hereby accepted and adopted as the order of this Court.
19
      IT IS SO ORDERED.
20
21    Dated:     March 23, 2021                                    /s/   Sheila K. Oberto           .
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


      STIPULATION TO CONTINUE STATUS
      CONFERENCE; [PROPOSED] ORDER THEREON                                                               3
